

113 S1515 IS: 401Kids Family Savings Act of 2013
U.S. Senate
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1515IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to improve and
		  expand education savings accounts.1.Short
			 titleThis Act may be cited as
			 the 401Kids Family Savings Act of
			 2013.2.Conversion of
			 Coverdell education savings accounts to 401Kids savings accounts(a)In
			 generalSection 530 of the Internal Revenue Code of 1986 is
			 amended by striking Coverdell education savings account each
			 place it appears in subsection (a), subsection (b)(1), subsection (b)(4),
			 subsection (d)(4)(A), subsection (d)(5), subsection (d)(6), subsection (d)(9),
			 and subsection (h), and inserting 401Kids savings
			 account.(b)Conforming
			 amendments(1)The heading of
			 section 530 of the Internal Revenue Code of 1986 is amended by striking
			 Coverdell education savings
			 accounts and inserting 401Kids savings
			 accounts.(2)The heading of
			 paragraph (1) of section 530(b) of such Code is amended by striking
			 Coverdell education
			 savings account and inserting 401Kids savings
			 account.(3)Section
			 26(b)(2)(E) of such Code is amended by striking Coverdell education
			 savings accounts and inserting 401Kids savings
			 accounts.(4)Section 72(e)(9)
			 of such Code is amended by striking Coverdell education savings
			 account and inserting 401Kids savings account.(5)The heading of
			 paragraph (9) of section 72(e) of such Code is amended by striking
			 Coverdell education
			 savings accounts and inserting 401Kids savings
			 accounts.(6)Section
			 135(c)(2)(C) of such Code is amended by striking Coverdell education
			 savings account and inserting 401Kids savings
			 account.(7)The heading of
			 subparagraph (C) of section 135(c)(2) of such Code is amended by striking
			 Coverdell education
			 savings accounts and inserting 401Kids savings
			 accounts.(8)Section
			 408A(e)(2)(A)(ii) of such Code is amended by striking Coverdell
			 education savings account and inserting 401Kids savings
			 account.(9)The heading of
			 clause (vi) of section 529(c)(3)(B) of such Code is amended by striking
			 Coverdell education savings
			 accounts and inserting 401Kids savings
			 accounts.(10)Section
			 529(c)(6) of such Code is amended by striking Coverdell education
			 savings account and inserting 401Kids savings
			 account.(11)Section
			 877A(e)(2) of such Code is amended by striking Coverdell education
			 savings account and inserting 401Kids savings
			 account.(12)Section
			 4973(a)(4) of such Code is amended by striking Coverdell education
			 savings account and inserting 401Kids savings
			 account.(13)Section
			 4973(e)(1) of such Code is amended by striking Coverdell education
			 savings accounts and inserting 401Kids savings
			 accounts.(14)Section
			 4973(e)(2)(A) of such Code is amended by striking Coverdell education
			 savings account and inserting 401Kids savings
			 account.(15)The heading of
			 subsection (e) of section 4973 of such Code is amended by striking
			 Coverdell education
			 savings accounts and inserting 401Kids savings
			 accounts.(16)Section
			 4975(c)(5) of such Code is amended by striking Coverdell education
			 savings account and inserting 401Kids savings
			 account.(17)The heading of
			 paragraph (5) of section 4975(c) of such Code is amended by striking
			 Coverdell education
			 savings accounts and inserting 401Kids savings
			 accounts.(18)Section
			 4975(e)(1)(F) of such Code is amended by striking Coverdell education
			 savings account and inserting 401Kids savings
			 account.(19)Section
			 6693(a)(2)(E) of such Code is amended by striking Coverdell education
			 savings accounts and inserting 401Kids savings
			 accounts.(20)The heading of
			 part VIII of subchapter F of chapter 1 of such Code is amended by striking
			 Higher education
			 savings and inserting Education and children's
			 savings.(c)Clerical
			 amendments(1)The item relating
			 to part VIII in the table of parts for subchapter F of chapter 1 of the
			 Internal Revenue Code of 1986 is amended to read as follows:Part VIII. Education and
				children's savings
				entities.(2)The table of
			 sections for part VIII of subchapter F of chapter 1 of such Code is amended by
			 striking the item relating to section 530 and inserting the following new
			 item:Sec. 530. 401Kids savings
				accounts..(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.3.Qualified
			 distributions for first home purchases(a)In
			 generalParagraph (1) of section 530(b) of the Internal Revenue
			 Code of 1986 is amended by striking qualified education expenses
			 and inserting qualified expenses.(b)Qualified
			 expensesSubsection (b) of section 530 of the Internal Revenue
			 Code of 1986 is amended by redesignating paragraphs (2), (3), and (4) as
			 paragraphs (4), (5), and (6), respectively, and by inserting after paragraph
			 (1) the following new paragraphs:(2)Qualified
				expensesThe term qualified expenses means—(A)qualified
				first-time homebuyer expenses, and(B)qualified
				education expenses.(3)Qualified
				first-time homebuyer expenses(A)In
				generalThe term qualified first-time homebuyer
				expenses means, in the case of a designated beneficiary who is a
				first-time homebuyer, the qualified acquisition costs with respect to a
				principal residence of such beneficiary.(B)DefinitionsThe
				terms first-time homebuyer, qualified acquisition
				costs, and principal residence have the same meaning as
				when used in section
				72(t)(8)..(c)Conforming
			 amendments(1)Paragraph
			 (4)(A)(ii) (as redesignated by subsection (b)) of section 530(b) of the
			 Internal Revenue Code of 1986 is amended by striking as defined in
			 paragraph (3) and inserting as defined in paragraph
			 (5).(2)Subparagraphs
			 (A), (B), and (D) of section 530(d)(1) of such Code are each amended by
			 striking qualified education expenses each place it appears and
			 inserting qualified expenses.(3)The heading of
			 paragraph (2) of section 530(d) of such Code is amended by striking
			 education
			 expenses and inserting expenses.(4)The heading of paragraph (4) of section
			 530(d) of such Code is amended by striking educational expenses and
			 inserting expenses.(5)Subclause (I) of
			 section 529(c)(3)(B)(vi) of such Code is amended by striking to which
			 clauses (i) and (ii) and section 530(d)(2)(A) apply and inserting
			 for qualified higher education expenses to which clauses (i) and (ii)
			 apply and for qualified education expenses to which section 530(d)(2)(A)
			 applies.(6)Clause (vi) of
			 section 529(c)(3)(B) of such Code is amended by striking and section
			 530(d)(2)(A). and inserting and the amount of the exclusion with
			 respect to qualified education expenses under section 530(d)(2)(A)..(d)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made in taxable years beginning after the date of the enactment
			 of this Act.4.Qualified
			 rollover contributions from 401Kids savings accounts to Roth IRAs(a)In
			 generalParagraph (5) of section 530(d) of the Internal Revenue
			 Code of 1986 is amended by inserting , or into a Roth IRA of the
			 beneficiary after as of such date.(b)Conforming
			 amendment; technical correctionParagraph (1) of section 408A(e)
			 of the Internal Revenue Code of 1986 is amended to read as follows:(1)In
				generalThe term qualified rollover contribution
				means a rollover contribution to a Roth IRA from another such account, from an
				eligible retirement plan (as defined in section 402(c)(8)(B)), or from a
				401Kids savings account (as defined in section 530(b)(1)), but only if—(A)such rollover
				contribution meets the requirements of section 408(d)(3),(B)in the case of a
				rollover contribution from an eligible retirement plan described in clause
				(iii), (iv), (v), or (vi) of section 402(c)(8)(B), such contribution meets the
				requirements of section 402(c), 403(b)(8), or 457(e)(16), whichever is
				applicable, and(C)in the case of a
				rollover contribution from a 401Kids savings account, such contribution meets
				the requirements of section 530(d)(5).For
				purposes of section 408(d)(3)(B), there shall be disregarded any qualified
				rollover contribution from an individual retirement plan (other than a Roth
				IRA) to a Roth
				IRA..(c)Effective
			 dateThe amendments made by this section shall apply to rollover
			 contributions made in taxable years beginning after the date of the enactment
			 of this Act.